 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                                    DISTRICT OF NEVADA
 6
     ANA MARIA POSTIRNAC,
 7                                                         Case No. 2:20-cv-01791-JAD-NJK
            Plaintiff,
 8                                                                      ORDER
     v.
 9
     EQUIFAX INFORMATION SERVICES,
10   LLC, et al.
11          Defendants.
12         On March 23, 2021, Plaintiff Ana Maria Postirnac and Defendant Equifax Information
13 Services, LLC (“parties”) filed a notice advising the Court that they had reached a settlement and
14 that a stipulation of dismissal would be filed within 60 days. Docket No. 26. To date, the parties
15 have neither filed a stipulation of dismissal nor requested an extension to do so. See Docket.
16 Accordingly, the parties are hereby ORDERED to file a stipulation of dismissal, no later than
17 May 28, 2021.
18         IT IS SO ORDERED.
19         Dated: May 25, 2021
20                                                             ______________________________
                                                               Nancy J. Koppe
21                                                             United States Magistrate Judge
22
23
24
25
26
27
28

                                                   1
